DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/01/2022 regarding claims 1-13 is fully considered. Of the above claims, claims 3, 5 and 10 have been canceled; claims 1-2, 4, 6-9 and 13 have been amended.
Allowable Subject Matter
Claims 1-2, 4, 6-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-2, 4 and 6-8 is the inclusion of method steps of a method of fabricating a shaped object that include in the base heating process, said heating the base of the formation sheet comprises heating a first area of the base to a first temperature lower than the expansion initiation temperature and heating a second area of the base to a second temperature lower than the expansion initiation temperature, wherein the first temperature is lower than the second temperature, whereby, in the expansion process, expansion of a third area of the thermally expansive layer corresponding to the first area of the base requires an amount of heat larger than an amount of heat for expansion of a fourth area of the thermally expansive layer corresponding to the second area of the base, and the expansion process is performed after said heating the first area of the base to the first temperature and said heating the second area of the base to the second temperature in the base heating process, thereby causing a protrusion in the third area of the thermally expansive layer after expansion to have an inclination angle smaller than an inclination angle of a protrusion in the fourth area of the thermally expansive layer after expansion, and the base heating process and the expansion process are performed such that the protrusion formed in the third area of the thermally expansive layer expanded in the expansion process and the protrusion formed in the fourth area of the thermally expansive layer expanded in the expansion process have substantially a same height as each other above the base. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 9 and 11-13 is the inclusion of the limitations of a forming apparatus for fabricating a shaped object that include in heating the base of the formation sheet in the base heating process, the heating unit is configured to heat a first area of the base to a first temperature lower than the expansion initiation temperature and heat a second area of the base to a second temperature lower than the expansion initiation temperature, wherein the first temperature is lower than the second temperature, whereby, in the expansion process performed by the expanding unit, expansion of a third area of the thermally expansive layer corresponding to the first area of the base requires an amount of heat larger than an amount of heat for expansion of a fourth area of the thermally expansive layer corresponding to the second area of the base, and the expanding unit is configured to perform the expansion process after said heating the first area of the base to the first temperature and said heating the second area of the base to the second temperature in the base heating process performed by the heating unit, thereby causing a protrusion in the third area of the thermally expansive layer after expansion to have an inclination angle smaller than an inclination angle of a protrusion in the fourth area of the thermally expansive layer after expansion, and wherein the heating unit is configured to perform the base heating process and the expansion unit is configured to perform the expansion process such that the protrusion formed in the third area of the thermally expansive layer expanded in the expansion process and the protrusion formed in the fourth area of the thermally expansive layer expanded in the expansion process have substantially a same height as each other above the base.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853